ON MOTION TO REMAND
PER CURIAM.
This matter is before this court upon a motion of appellant to remand this cause, now pending on appeal in this court on the merits, to the lower court in order that the material matters affecting the validity of the judgment under appeal, may be considered by the lower court. In order for this to transpire, it is necessary for this court to temporarily relinquish jurisdiction of this court to the lower court for such purpose.
It appears to us from the motion and exhibits attached thereto, that there was one joint judgment in the accident case against two joint tort-feasors. The judgment holder proceeded in separate actions against each tort-feasor, or their insurers, for collection of the judgment. It now appears that $22,000 plus has been paid by one of the tort-feasors, on a total judgment of $26,317.94. This payment having been made subsequent to the final judgment entered against the appellant herein, and after appeal taken, the lower court was without power to do any thing about such payment.
In view of the fact that the payment on the joint judgment by one tort-feasor does activate the provision of the appellant’s insurance policy Section 5(d) (1), and in order for the lower court to be authorized to modify its final judgment against the appellant herein in view of the subsequent happening, this court does hereby temporarily relinquish its jurisdiction to the lower court, and said cause is remanded to said court for further proceedings consistent with the contentions of the appellant in its motion to remand. It is further ordered that the appellant be allowed to supplement its Assignment of Errors, Directions to the Clerk and Designation to Reporter, as it may deem necessary to properly process its appeal to this court.
Remanded with directions.
JOHNSON, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.